Case 1:17-cv-03161-ER Document 123 Filed 10/06/20 Page 1 of 1

| USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK DOC #:
xX H DATE FILED:__ 10/6/2020 _

 

 

THANIA FERNANDEZ, et al.,
Plaintiffs, 17-CV-03161 (ER)(SN)

SETTLEMENT CONFERENCE
ORDER

-against-
CATHOLIC GUARDIAN SERVICES, et al.,

Defendants.

xX

 

SARAH NETBURN, United States Magistrate Judge:

The settlement conference currently scheduled for Tuesday, October 13, 2020, at 10:00
a.m. is RESCHEDULED for Tuesday, October 27, 2020, at 10:00 a.m. and will be held
telephonically. The Court will provide dial-in information by email before the conference.

The parties are directed to review and comply with the Procedures for Cases Referred for
Settlement to Magistrate Judge Sarah Netburn, a copy of which is available on the Court’s
website at https://nysd.uscourts.gov/hon-sarah-netburn. The parties are strongly encouraged to
engage in good-faith settlement negotiations before the settlement conference and preferably
before the submission to the Court of the Ex Parte Settlement Letters and Acknowledgment
Forms, which are to be submitted by Tuesday, October 20, 2020. Should the parties resolve the

litigation before the conference date, they must notify the Court in writing immediately.

f(L Mer —

DATED: October 6, 2020 SARAH NETBURN
New York, New York United States Magistrate Judge

SO ORDERED.
